IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00310-CV

JACKIE RUSSELL KEETER,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                         From the 220th District Court
                            Hamilton County, Texas
                       Trial Court No. CR06978/CR06361


                        ORDER ON REHEARING


      Appellant’s motion for rehearing is granted. The Court’s memorandum opinion

and judgment, dated October 10, 2013, are withdrawn, and this appeal is reinstated.

      Appellant’s motion to amend appeal is dismissed as moot because Appellant’s

Affidavit/Declaration of Previous Filings, accompanied by a certified copy of his

inmate account statement, was filed on October 28, 2013.
                                        PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed March 13, 2014
Do not publish




Keeter v. State                                      Page 2